 AMERICAN PACIFIC PIPE CO.American Pacific Concrete Pipe Company,Inc.andGeneralTruckDrivers,Warehousemen andHelpers Union 467, International Brotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIO.' Case 31-CA-10098July 29, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN,BABSON,AND CRACRAFTOn February 22, 1985, Administrative LawJudge Clifford H. Anderson issued the attachedsupplemental decision.The Respondent and theGeneral Counsel filed exceptions and supportingbriefs,and both parties filed answering briefs.2The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,3 andconclusions,4to modify the remedy,5 and to adoptthe recommended Order as modified.1On November 1, 1987, the Teamsters International Union was read-mitted to theAFL-CIOAccordingly,the caption has been amended toreflect that change.2 The Respondent has requested oral argument The request is deniedas the record, exceptions,and brief adequately present the issues and thepositions of the parties.9 TheRespondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWallProducts,91NLRB 544 (1950),enfd.188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings4We agree with the judge that it is impossible to reconstruct RobertCraig's interim earnings because of his testimonial inconsistencies, thecommingling of his personal and business affairs, and the lack of suffi-cient credible evidence to establish or even reasonably approximateincome received during the interim periods.The judge concluded thatCraig received substantial income that the record does not address. In ad-dition,the record shows that Craig received interim income in the formof cash payments,the amount of which we are unable to determine withcertaintyWe agree with the judge's treatment of Boothby's supplementaryincome,including the vacations Boothby took that the judge failed tomention in his decision.We findNLRB v. MercyPeninsula AmbulanceService,589 F.2d 1014 (9th Cir.1979), on which the Respondent relies,distinguishable.Boothby's backpay period extended almost 39 months.He was employed in various jobs for 20 months during the period Inaddition to Boothby's 59 specific attempts to find work,the judge cred-ited Boothby's statement that the compliance forms did not reflect all theemployers he contacted.We agree with the judge'sfinding thatBoothby's search easily meets the Board's due-diligence standards andthat the Respondent did not establish that he failed to mitigate his losses.Moreover, inMercy,the court relied on several factors to deny en-forcement of the Board's backpay order,including the claimant's state-ment that he could have obtained employment after his discharge butchose not to do so.The court was unimpressed with "the quantity andthe quality of (the claimant's) efforts and the fact that they were executedwith such disinterest."Mercy,supra at 1019 In. 6 Unlike theMercyclaim-ant,who had no interim employment,Boothby was employed for overhalf his backpay period,and there is no evidence that his attempts to findwork were disinterested or insincere.5 In accordance with our decision inNew Horizonsfor theRetarded,283 NLRB 1173 (1987),interest on and after January 1, 1987, shall becomputed at the"short-term Federal rate"for the underpayment of taxes623The judge found thatalthough the Respondentpaid Donald Roland $20,000 to settle his backpayclaim,Roland is entitled to additional backpay be-cause theGeneral Counsel did not approvethe set-tlement agreement.The Respondentargues that thesettlementwas an accord and satisfaction barringlitigationon Roland's backpayissue.We agreewith the Respondent.On November 23, 1983,amonth before thepresentbackpay specificationproceedings began,Roland,the Respondent,and the Union signed anagreement waiving Roland'sbackpayclaim againstthe Respondent in return for$20,000 from the Re-spondent.The judgeexpressly found in footnote 14of hisdecisionthat the circumstancessurroundingthe backpay waiver were not coerciveand Rolandfreely enteredinto the settlement.The GeneralCounsel, who was apparently unaware that Rolandhad relinquished his backpayclaim,subsequentlyrefused to approve thesettlement agreement.In rejecting the Respondent'saccord-and-satis-faction defense, the judgereliedonMichaelM.Schaefer,261 NLRB 272 (1982), enfd. 697 F.2d 558(3d Cir. 1983), which held that backpay is a public,not a privateright,which onlythe Board or theRegionalDirectormay settles InIndependentStave Co.,287 NLRB 740 (1987), however, we re-cently heldthat in evaluating non-Board settle-ments the Board wouldexamine allthe surround-ing circumstances includingwhether thechargingparty, the respondent,and the discriminatee hadagreedto be bound, and the General Counsel's po-sition regarding the settlement;whether thesettle-ment was reasonablein light ofthe alleged viola-tion,the risksof litigating the issue,and the stageof litigation;whether fraud, coercion,or duresswere present;and whetherthe respondent has ahistory ofviolationsor has breachedprevious set-tlement agreements.At the outset,we recognize that theIndependentStavesettlementoccurred shortly afterthe com-plaint issued and before adjudication of the issues,and that thepresent case arose after Roland's dis-as set out in the 1986 amendmentto 26 U.S.C. § 667.1.Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendmentto 26 U.SC § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977)6 In enforcing the Board'sOrder in Schaefer, the court held only that,under the facts of that case,the Board did not abuse its discretion in re-fusing to defer to two private settlement agreements. The court acknowl-edged that the Board and court authority exists approving"private settle-ment agreements negotiated in good faith involving mutual concessionsand benefits." 697 F.2d at 561.The judgeobserved that in StevensFord,271 NLRB628, 632 (1984), anadministrative law judge,with Board approval,citedSchaefer.The fac-tors inStevensFord,however,reveal that no private settlement agree-ment was ever negotiated.271 NLRB at 630, 632. Therefore,reliance ontheSchaeferdoctrine was unnecessary to support the result the Boardreached290 NLRB No. 77 624DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcharge had been fully adjudicated and found to bean unfair labor practice. Although liability is estab-lished and the only issue now before us is the back-pay amount due Roland, backpay litigation also en-tails risks and uncertainties that must be consideredin evaluating the appropriateness of accepting a set-.tlement agreement in lieu of pursuing further litiga-tion.For example, a backpay claim cannot be per-fected if it is shown that the discriminatee failed tomitigate losses, or the discriminatee's testimonyabout his interim employment is discredited. Fur-ther, issues regarding the validity of reinstatementoffers or the discriminatee's fitness for re-employ-ment can be and often are resolved against discri-minateesin backpay litigation. Even if the discri-minatee prevails at every step of the process, andin every particular of his backpay claim, he oftenmust wait years to receive any backpay. If, in theinterim, the employer's business has declined, thediscriminateemay receive less than he wonthrough litigation.These hazards are present tovarying extents in all backpay litigation.Here, the General Counsel contended that theRespondent owed Roland $41,502, but the Re-spondent countered that it owed him nothing be-cause he allegedly failed to diligently seek interimemployment and misrepresented his interim earn-ings.The record does not disclose precisely whyRoland agreed to settle for $20,000, but the cred-ited testimony of UnionBusinessAgent NormanHolmanestablishes that in the settlement discus-sions,inter alia, the Respondent asserted that theinterim employment list Roland submitted to theunemployment office was inconsistent with the listRoland submitted to the General Counsel; Rolandascertained that the judge's decision was subject toappeal by the Respondent; and Holman asserted, inresponse to a question from Roland, that the Re-pondent had lost money in 1983. Consequently,when Roland agreed to accept about half the back-pay the Respondent owed him in theory, he wasaware that the Respondent was prepared to chal-lenge his evidence, the outcome before the judgewas not necessarily final, and the Respondent's fi-nancial condition could make a future award prob-lematic.Thus,Roland was informed of the fullrange of possibilities that could result from furtherlitigation of his backpay claim. On the one hand,he knew that the General Counsel claimed that hewas owed $41,602 and, on the other hand, he knewof the potential risks posed by the Respondent toactually obtaining a full backpay award.We conclude that the settlement agreementmeets the standard set forth inIndependent Stave.First, the Charging Party, the Respondent, and thediscriminatee have agreed to be bound. Further,the parties most directly interested in assuring thatRoland'srightsbe vindicated-Roland and hisUnion-voluntarilyagreed to release Roland'sbackpay claim in exchangefor $20,000.7 Second,the parties executed the settlement agreement abouta month before the backpay hearing began,and thesettlementwas reasonable considering the uncer-tainties inherent in litigation.Third,the judge ex-pressly found that there was no coercion exerted inobtaining Roland'sbackpay waiver. Finally, thereare no additional circumstances that might lead usto question the settlement,such as alleged historyof violations or breaching of prior settlementagreements.Under all the circumstances,we con-clude that honoring the parties'agreement ad-vances the Act's purpose of encouraging disputeresolutionand that,conversely,no overridingpublic-policy interest would be served by address-ing the backpay issue's.merits.We overrule suchcases asMichaelM. Schaefer,supra,andStevensFord,supra, to the extent they are inconsistent withthis ruling.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, American Pacific Concrete Pipe Compa-ny, Inc.,LosAngeles,California, itsofficers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.1.Delete the following from the second para-graph."Donald Roland $20,375.97"2.Substitute the following for the third para-graph."IT IS FURTHER ORDERED that the backpay spec-ification as to Robert Craig and Donald Roland isdismissed."CHAIRMAN STEPHENS, concurring.I concur in the result.'The General Counsel's position is that because the settlement amountwas less than the backpay specification, the Board must refuse to honorthe parties' settlement agreement in order to fulfill the Board's public ob-ligation.The amount of recovery, however, is only one of many factorsto be considered in determining whether to honor the parties' privateagreement.Rachel D. Young,Esq., for the General Counsel.Carlos BeaandRobert W. Richardson, Esqs.,of San Fran-cisco, California, for the Respondent. AMERICAN PACIFIC PIPE CO.625SUPPLEMENTALDECISIONties,Imake the following findings regarding amounts ofmoney due the listed individuals,without interest:STATEMENT OF THE CASECLIFFORD H. ANDERSON,Administrative Law Judge.On July 23,1982, the Board issued its Decision andOrder in the above-captioned case.'The Board'sDeci-sion and Order was enforced by the United States Courtof Appeals for the Ninth Circuit on April 28,1983.2 TheDecision and Order provided,inter alia:3.All employees who may have suffered any lossof pay and benefits beginning on April 1,1980, shallreceive backpay,with interest and benefits, in themanner setforth in F.W.Woolworth Company,90NLRB 289 (1950),andFlorida Steel Corporation,231 NLRB 651 (1977). [Footnote omitted.]Becausethe record is not clear with respect to the particularemployees who were recalled or rehired,or whenthey were recalled or rehired,we will defer such adetermination to the compliance stage of the pro-ceeding.4.All employees who may have been required topay dues,fees, and moneys pursuant to the collec-tive-bargaining agreement with United Brick andClay Workers,Local No. 820,shall be reimbursed,with interest,by Respondent.A dispute having arisen,inter alia,over the amount ofbackpay due certain individuals under the Order's provi-sion"number 3,"supra,and the amount of money duecertain individuals in recompense for dues paid under theOrder's provision"number 4,"supra,on September 23,1983, the Regional Director for Region 31 of the Nation-alLabor Relations Board issued a backpay specificationand notice of hearing,which was subsequently amendedboth at the hearing and after its close.3Respondent fileda timely answer,which answer was also amended at thehearing.The matter was heard by me in Los Angeles,California,on various dates in December 1983 and Janu-ary, February,June, and October 1984.4On the entire record, including posthearing briefs sub-mitted by the General Counsel and Respondent, andfrom my observation of the witnesses and their demean-or, I make the followingFINDINGS AND CONCLUSIONS1.DUES REIMBURSEMENTThe amounts of dues reimbursement alleged in thebackpay specification as amended are essentially admit-ted by Respondent. Based on the stipulations of the par-'Reported at 262NLRB 1223(1982).2 709 F.2d 1514(mem.).s Portions of the backpay sepcification withdrawn by the Regional Di-rectorat the hearing were the subject of litigation under the EqualAccess to Justice Act. SeeAmericanPacific Pipe Co.,271NLRB 1171(1984), reversed 788 F.2d 586(9th Cir.1986).4 Unfortunately the trial was posponed on several occasions because ofthe unavailability of relevant documentary evidence and the emergencyunavailability of necessary witnesses.William Martin5$368.38Robert Bornemann428.26Bobby Record368.38Ezell Record378.28Selvie Cole15.00Dennis Lilly90.00Robert Delgado130.00Jess Fernandez80.00If.BACKPAYA. Gross BackpayDeterminationThere werethree backpay claimants at issue:CharlesBoothbyJr.,Robert E.Craig,and Donald E. Roland.There wasno dispute that their backpay period com-menced onApril 1, 1980,and extended through June 18,1983.The GeneralCounsel established,and Respondentdoes not dispute,the propriety of the backpay specifica-tion's backpay formula and the application of that formu-la to the three individuals involved here to producegross backpay calculated on a quarterly basis.Accord-ingly,the gross backpay calculations as alleged in thebackpay specification,as amended,are foundto be cor-rect.B. Deductions from Gross BackpayThe parties closely litigated a variety of issues con-cerning each of the backpay claimants.6 The complexityof the legal and factual arguments as well as the differingsituations and circumstances of the claimants make it ap-propriate to discuss the contentions regarding eachclaimant separately.1.Charles Boothby Jr.a. Argument and evidenceRespondent challenges the General Counsel's backpayclaim for Charles Boothby on several grounds.InitiallyRespondent asserts Boothby failed to mitigate his dam-ages by actively seeking employment.Respondent fur-ther contends that Boothby's income during the backpayperiod as a housekeeper and as a beekeeper and as amember of the United States Air Force Reserve shouldbe offset against any backpay due. Respondent arguesthat the failure to report such income in the propermanner requires that Boothby be penalized by denyinghim additional moneys otherwise due. Finally, Respond-s The parties stipulated the amount due and owing William Martin,with the following disagreement. The General Counsel contended thatthe noted sum alleged in the backpay specification is correct.Respondentargued that the General Counsel's amount was $10 too high because ofan arithmetic error.There is no evident arithmetic error in the backpayspecification regardingMartin.Inasmuch as Bobby Record's period ofemployment was identical to Martin,who was stipulated to be entitled to$368.38,1 conclude that the larger amount is correct." In addition to the disputed amounts discussed, infra,the parties didnot dispute the existence of certain interim earnings and expenses. Wherenot separately discussed,the earnings and expenses used here were admit-ted, stipulated,or supported by unchallenged,credible evidence. 626DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDent raises a variety of additional defenses as will be dis-cussed infra.Concerning Respondent's claim that Boothby failed tomitigate his damages, Respondent argues that Boothbydid not actively seek employment during the period.Boothby testified that he sought work from various em-ployers during the backpay period, which efforts were atleast in part reflected on the Regional Office complianceforms he prepared pursuant to the instructions of the Re-gional compliance officer. Respondent adduced evidencefrom certain agents of the employers that Boothby testi-fied he contracted his employment search. In some cases,Respondent established that particular employers main-tained a policy requiring all job seekers to file writtenapplications but that no Boothby application could befound in the files. Concerning the Riverside TransitAgency, an employer Boothby asserted he contacted re-garding employment, Respondent adduced evidence thatat the relevant time Riverside Transit had a positionavailable and that its practice was to list all job appli-cantson a log, which log contained no entry ofBoothby's having ever applied for the position. Respond-ent further adduced evidence that with respect to at leastone job application submitted by Boothby to RiversideCommunity Hospital, Boothby indicated he would notaccept night or weekend work.In rebuttal, Boothby testified that in his employmentsearch he did not in each case submit an application orphysically visit the employer's premises. Thus, for exam-ple,with respect to Riverside Transit, Boothby testifiedhe had a telephone conversation with an employer'sagent in which he identified himself as a job seeker withtruckdriving experience and was told that he need notapply for the available position because busdriving wasrequired.Boothby received income through the backpay periodassociated with his activities as a beekeeper from the saleof beekeeping equipment, honey, the lease of bees, andreceipt of pollination fees. The General Counsel con-tends that these revenues were supplementary income re-sulting from a longstanding hobby that had been main-tained before the commencement of the backpay period,including the period of Boothby's employment with Re-spondent. Thus, the General Counsel alleges the incomeshould not be consideredas anoffset to Respondent'sbackpay liability.Respondent contends first that theincome should be deducted from any backpay obligationand, second, that Boothby's failure to disclose thisincome should be a factor in evaluating his credibilityand should result in a penality being assessed for thewrongful withholding of such information. The GeneralCounsel rejoins that the beekeeper income was not con-cealed but rather was not deemed by the General Coun-sel to be an offset to backpay.Respondent argues that Boothby's annual 2-weekactive tour-of-duty with the United States Air Force Re-serve constitutes a withdrawal from the job market forthe period served. Respondent makes a similar argumentwith respect to a 2-week vacation undertaken byBoothby in August 1980. The General Counsel contendsthat service with the United States Air Force Reserve,even if not mandatory in the sense that application couldbe made for alternative means of serving, was undertak-en during Boothby's employment with Respondent andhence could properly be continued during the backpayperiod without penalty to backpay recovery.FurtherRespondent contends that the fact thatBoothby sought medical care during what would havebeen working days if he was employed by Respondentremoved him from being available to work on thosedays, thus justifying a proportional reduction in backpay.So too, Respondent contends that the backpay specifica-tion wrongfully includes health maintenance organizationmedical insurance premiums for the first two quarters of1983 because Boothby's interim employers during thattime maintained their own medical plans.b. Analysisand conclusions(1) Boothby's search for employmentIthas long been clear that an employer may mitigateitsbackpay liability by establishing that the backpayclaimant "will fully incurred" losses by a "clearly un-justifiable refusal to take desirable new employment."Phelps Dodge v. NLRB,313 U.S. 177, 199-200 (1941). Toestablish such mitigation the employer's burden is toshow that the individual "neglected to make reasonableefforts to find interim work."NLRB v. Miami Coca-ColaBottling Co.,360 F.2d 569, 575-576 (5th Cir. 1966). Suc-cess is not the measure of sufficiency of the discrimina-tee's search for interim employment; the law "only re-quires honest good faith effort."NLRB v. Cashman AutoCo., 223 F.2d 832, 836 (1st Cir. 1955). "While the evi-dence may leave a question whether [the backpay claim-ant] could have been more diligent in seeking other em-ployment, the highest standard of diligence is not re-quired and doubts must be resolved against Respondent."Otis Hospital,240 NLRB 173, 174 (1979).In determining if the backpay claimant made a reason-able search for employment, the entire record must beconsidered in the context of the claimant's search overthe entire backpay period.Highview, Inc.,250 NLRB 549(1980);Saginaw Aggregates,198 NLRB 598 (1972);NickeyChevrolet Sales,195 NLRB 395, 398 (1972). Uncertaintyin the evidence is to be resolved against the wrongdoer.NLRB v. Miami Coca-Cola Bottling Co.,supra.Boothby's testimony with respect to his job search wascredible and not effectively challenged by Respondent'sevidence. Respondent contended that Boothby's outsideincome and his domestic circumstances should justify aninference of lack of motivation and diligence in seekingwork. The Board has explicitly rejected such an argu-ment inFibreboard Paper Products Corp.,180 NLRB 142,148 (1969). Respondent furtherarguesthat its unchal-lenged evidence that in some cases Boothby did not ac-tually receive or submit completed job applications toemployers and, on at least one occasion, limited his jobsearch to positions requiring work only during normalbusiness hours and weekdays, impugns his credibility,and reveals a less-than-efficient job search.IfindBoothby's testimony consistent with Respond-ent's evidence for Boothby did not testify that he in eachcase left an employment application. Rather he testified AMERICAN PACIFIC PIPE CO.that he inquired of employers regarding availability ofwork and, when satisfied that no reasonable employmentopportunity existed, he pursued the matter no further.Respondent's attempt to impeach Boothby here accord-ingly fails. (See, e.g.,InlandEmpireMeat Co.,255NLRB 1306 (1981);Neely's Car Clinic,255 NLRB 1420(1981).)With repect to Boothby's job application on which helimited his employment availability to business hours anddays, the record does not reflect that Boothby placedsuch a limitationon any other job application nor does itsuggest that work would have been available had he notdone so. Further even had Boothby placedsuch a limita-tion on each job application, it was not unreasonable forBoothby to try to obtain employment on thesame basishe had experienced with Respondent. Respondent, whobears the burden in thisarea,has failed to establish thatBoothby behaved unreasonably or with sufficient lack ofdiligenceso asto toll backpay.Consideringthe entirebackpay period as a whole, in-cluding the periods in which interim employment wasobtainedat a wage rate in excessof that received fromRespondent, and furthernoting thatBoothby could notrecall all the individual employers whom he contacted,but rather limited his itemization to the employers re-ported to theBoard on itscompliance forms, I find thatBoothby's search for employment during the periodeasilymeets the Board's standards for due diligence andthatRespondent's efforts to prove failure of mitigationhave failed.7(2) The issues of supplementary incomeThe beekeeper income Boothby received presentsissues of fact rather then law. The parties do not disagreewith respect to to the law regarding additional income.Supplementary income received while employed by Re-spondent and continued during the backpay period is nottreated as interim earnings deductible from backpay.Cumberland Farms Dairy,266 NLRB 855 (1983);KansasRefined Helium Co.,252 NLRB 1156 (1980). Earningsfrom self-employment are however deductible from grossbackpay. The issue then is whether the beekeeping reve-nues received by Boothby during the backpay periodconstituted a continuation of the supplementary incomehe had previously enjoyed or was rather and expansionof former supplementary income into part-time work of atype different from that undertaken during his employ-ment with Respondent.Considering the record testimony concerning theorigin and amounts of the beekeeper moneys received byBoothby during the backpay period, I conclude that hisbeekeeping revenues did not constitute income of a kinddifferent from that received during the period previousto the backpay period. Hence, I do not find that the rev-enues constitute an offset or diminution of Respondent'sbackpay obligation.8 The revenues Boothby received de-r In reaching this decision,Ihave considered the additional argumentsRespondent makes as discussed further,infra.eWith respect to beekeeper revenuesreceived byBoothby,Iacceptthe GeneralCounsel's argument that Boothby's failure in some cases toreport the bee income was not the result of a wrongful intention to with-hold information that might reduce any ultimate backpay award, but was627rived from sales of honey, sales of equipment,9 and theletting ofbeesfor rent and other services. The supplyingof these services did not occupy Boothby on a full-timebasis nor would it have prevented him from acceptingany employment offered. Disregarding the sales of equip-ment, which were in the nature of a divesture, the reve-nuesreceived from Bootheby's beekeepingbusinessduring the backpay period, in the context of the recordas a whole,convinces me that his beekeeper business re-mained supplementary and did not rise to the level ofself-employmentas arguedby Respondent.I also conclude that Boothby's active duty service inthe United States Air Force Reserve during the backpayperiod does not rise to the level of a dereliction of hisduty to search for employment or a withdrawal from thejob market sufficient to reduce Respondent's liability.Nor would I find that the moneys received therefrom re-ducesRespondent's obligations.ItisclearBoothbyserved his country during his employment with Re-spondent and that he continued to do so on an apparent-ly unchanged basis during the backpay period. The factthat by request his duty time could have been avoided10is immaterial.Had BoothbycontinuedinRespondent'semploy he would not have varied his service pattern.Respondent's wrongfulaction in terminatinghim shouldnot, under threat of diminution of backpay recovery, re-quire him to abandon his regular course of conduct withrespect to military service. Accordingly, I find Boothby'smilitary service during the backpay period does notreduce Respondent's backpay claim in any way. I reachthe same conclusion, given the paucity of evidence onthe issue and the burden Respondent bears, on the issueof Boothby's August 1980 2-week vacation.(3)Medical issuesWith respect to the various days Boothby receivedmedical treatmentduring the backpay period, I rejectRespondent's argumentthat the mere fact that Boothbyobtained such treatmentsduring normalworking hourswould have precluded him from accepting work duringthose days, and thus should reduce backpay. The Gener-alCounsel argues,and I agree,that there is no recordevidence that Boothby either would have been unable towork on particular days because of his ailments or that,had he been employed, he could not have obtained treat-ment during off-hours or in any othermanner not incon-sistentwith continued employment. Accordingly,I shallnot reduce Boothby's backpayclaim asa result of hisseeking medical treatmentson various days during thebackpay period.rather based on a conviction,shared by the GeneralCounsel,that bee-keeper revenues had been supplementary to his income during his em-ployment with Respondent,remained supplementary during the backpayperiod,and hence did not affect Respondent's backpayobligationThus, Ido not find the argued failure to report the income to be an adversefactor in evaluatingBoothby's credibilityor tojustify any penalty ofBoothby for withholding information relevant to thebackpay specifica-tion.a Boothby credibly testified that his need for revenue caused him tosell some of his beekeeping equipment.10 Apparentlythrough the undertaking of correspondencestudies orsome other substitutefor active service. 628DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt relevant times Respondent maintained a health planthatprovided, given certain deductibles, payment forcovered medical services. Boothby during the backpayperiod maintained his own medical insurance through ahealthmaintenance organization. Respondent does notcontest recovery of policy premiums for the period whenBoothby was not covered by an interim employer'shealth plan but argues that, because Boothby's employerin the first and second quarters of 1983 had a medicalplan, Boothby need not have carried his own plan, thusobtainingdouble coverage, and hence Respondentshould not be obligated for the premiums during thatperiod. I reject Respondent's claim here. Continuity ofhealth care coverageisamatterof concern to all. Abackpay claimant need not self-insure or purchase indi-vidual health insurance coverage only for the period(s)of time during which he or she is unemployed and thenbe forced to drop such coverage during interim employ-ments.Rather, a backpay claimant may, in my view,maintainequivalent health care coverage to that whichthe discharging employer provided and maintain thatcoverage through various interim employments even ifinterim employers offer health care packages of similarcoverage. Not to allow such continuous coverage wouldbe to require backpay claimants to change insurance cov-erage numerous times during the course of each yearwith the concommitant risk of supervening uninsurabilitythrough changes in health status. Assigning such an obli-gation and risk to a backpay claimant, given the loss oforiginal health care coverage, which resulted from thediscriminating employer's original termination, is unjustand unreasonable.(4) Boothby's financial transactions and credibilityConsidering the testimony of the backpay claimant inlight of the arguments of Respondent, and relying on de-meanor as well as the substantial and unchallenged testi-mony of Boothby as to the bulk of his activity, I findBoothby to be a credible witness who was not effective-ly impeached by Respondent's effort to show a failure ofmemory or suspicious circumstances regarding his bankaccounts and other financial transactions during thebackpay period. Having considered the record evidenceof these varied transactions and Boothby's admitted con-fusion, mistakes, and omissions, I am convinced that suchfallibilitieswere the product of a mind not attuned to fi-nancial detail as well as the result of the simple passageof time. On this record I reject Respondent's contentionthatBoothby was: (1) engaging in off-record transac-tions, or (2) attempting to withhold or conceal imterimearnings, or (3) transmitting interim earnings into otherforms of revenues. Thus, in those situations whereBoothby answered that he simply could not explain cer-taindeposits to his bank account, I find no hiddenagenda and insufficient evidence to find misconduct.During pretrial preparation by the General Counsel,Boothby recalled additional income that was included inthe backpay specification on the opening day of trial. Ifind these events to have been caused by simple error orfailure or recollection rather than willful withholding byBoothby. I reject Respondent's argument that the back-pay claimant should be penalized in any way for that ini-tial failure to disclose or for other inconsistencies in therecord. In making this credibility resolution and associat-ed findings of fact, I have considered that Boothby, inpreparing loan applications, engaged in puffery in over-stating his income from beekeeping. Given the record asa whole, and my evaluation of the demeanor of the wit-ness, I do not find those statements undermine the credi-bility of Boothby's testimony at the hearing. SeePat IzziTrucking Co.,162 NLRB 242 (1966).(5) SummaryHaving found Boothby to be a credible witness, andhaving rejected Respondent's arguments that the back-pay specification as to Boothby should be reduced as dis-cussed, supra, I sustain the General Counsel's amendedbackpay specification and shall recommend that Boothbybe recompensed consistent therewith.2.Donald E.Rolanda.Respondent's defense of accord and satisfactionThe General Counsel's amended backpay specificationseeks $41,602.52 plus interest on behalf of Roland." OnNovember 23. 1983, approximately 1 month before thecommencement of the hearing in this matter, Roland andRespondent, with the presence and participation of theCharging Party, General Truck Drivers, Warehouse andHelpers Union Local 467, although without the partici-pation or apparent knowledge of counsel for the GeneralCounsel, entered into an agreement by which Rolandwaived all of his claims against Respondent in this matterin exchange for a payment of $20,000. The written agree-ment was enteredintoand the moneys paid on that date.Roland has not attempted to return the money or rescindthe settlement transaction. Respondent claims this settle-ment is an accord and satisfaction barring further pro-ceeding on the Roland claim.' 2 The General Counselargues that becuase the General Counsel did not enterinto or approve of his private settlement,it iswithoutforce to limit the General Counsel's claims here otherthan as an offset against moneys ultimately received byRoland.The General Counsel cites the recent Board decisionofMichael M. Schaefer,261 NLRB 272 (1982), in whichthe Board approved the followingstatementof the ad-ministrative law judge at 273:It iswell settled that an individual may not waive,bargain away, or compromise any backpay whichmight be due him (or her) since it is not a private" Interest charges,calculated pursuant to formulas referred to in thecited cases in the original decision in this matter, are not liquidated in abackpay proceeding. It may fairly beanticipated,however,that inclusionof interest in the claim as of 1985 would substantially increase the dollaramount sought.12 Independent of this matter and of no relevancesave asbackground,Respondent brought suit against Roland based on the agreement and thatlitigation in turn becamethe subjectof a Board unfair laborpractice. Ad-minstrative Law Judge Richard J.Boyce issued a decision in the matteron Jan.31, 1985, which as of the issuanceof this decisionwas susceptibleto appeal.[See AmericanPacific Concrete Pipe,292 NLRB No. 133 (Feb.21, 1989).] AMERICAN PACIFIC PIPE CO.rightwhich attaches to the discriminatee, but is,indeed a public right which only the Board or theRegional Director may settle.This Board decision was enforced by the United StatesCourt of Appeals for the Third Circuit, 697 F.2d 558(1983).The Board's decision inSchaeferhas been citedby an administrative law judge with Board approval asrecently as July 31, 1984, inStevens Ford,271NLRB628.Respondent citingRoadway Express v.NLRB, 647F.2d 415 (4th Cir. 1981), argues that it is elementary lawthat a release and settlement, if otherwise valid, bars abackpay claim. Respondent acknowledged the holding oftheSchaefercase incolloquy during the hearing and didnot address its holding on brief. Rather, Respondent em-phasizes the Board's recent evolution of the deferral doc-trine case, i.e.,Olin Corp.,268 NLRB 573 (1984), and itsprogeny, for the proposition that the agreement of theparties here should be deferred to and hence Roland'sclaim not further pursued. Respondent'sargument isweakened by the language of the Third Circuit's decisionenforcingSchaeferinwhich the court points out that,unlike deferral to an arbitratorial forum,Schaeferin-volved a simple settlement in liquidation of a disputedsum. Further, Respondent's arguments are weakened bythe fact that bothSchaeferandStevens Ford,surpa, are asrecent or more recent than the Board's reinstitution ofthe deferral doctrine.13 I conclude it is not necessarilycertain that the Board would extend its deferral doctrineto private settlements in liquidation of disputed monetaryamounts during backpay proceedings. More importantly,however, no Board case sinceSchaeferpurports to spe-cificallyoverruleSchaefer'sholding or to modify itsterms.Accordingly, and irrespective of any opinions Imay or may not have regarding what the Board may doin futuro to theSchaeferdoctrine, I am bound to followSchaeferunlessand until it is overruled by the Board orthe United States Supreme Court.Iowa Beef Packers,144NLRB 615, 616 (1963). Accordingly, I decline to acceptthe agreement between Roland and Respondent as a limi-tation onthe General Counsel's backpay specification re-garding Roland save as an offset regarding moneys re-ceived byRoland. 114isA very recent caseTexaco,Inc., 273 NLRB 1335 (1985),seems tolend support to Respondent's arguments regarding the evolution of theBoard's deferral doctrine.In that case,the Board,reversing an adminis-trative law fudge,held that a strike settlement agreement,which con-tained provisions that the union withdraw an underlying unfair laborpractice charge,should be accepted despite the contrary view of the Re-gional Director acting on behalf of the General Counsel in his interpreta-tion of his public rights. See alsoAlpha BetaCo, 273 NLRB 1546 (1985).14 To avoid a remand,should reviewing authority differ with respectto this holding,Imake the following alternative credibility resolutionswith respect to the meetingbetweenRoland,Respondent's agent,and theCharging Party's agent.Icredit the testimony of Norman Holman,presi-dent business agent, and chief executive of the ChargingParty,where histestimonydiffers fromRoland and Robert Musser,Respondent's agent.Further, I find that the circumstances of the meeting were noncoerciveand that,were theSchaeferdoctrinenot a bar, I would find thesettle-ment agreement entered into by the parties was a freely entered into set-tlement that would prevent any further proceedings against Respondentconcerning Roland's backpay.629b.Roland's search for employmentThe backpay specificationallegesthatRoland foundvarious jobs at least partiallymitigatingRespondent'sbackpay obligation through the'third quarter of 1981 butthat from the fourth quarter of 1981 through the secondquarter of 1983's Roland was unable to find employ-ment.Respondent attacks Roland's assertions that hemade good-faith efforts to seek employment during thebackpay period. Respondent's argument is based at leastin part on a comparison of Roland's reports of his em-ployment search to the State of California with his re-ports of employment search to the NLRB for the lastquarter of 1982 and the first two quarters of 1983.The Rolands testified that at the end of every 2-weekperiod,Roland,with the assistance of Mrs. Roland,would fill out the State of California forms, which pro-vided space for listing employers who were contactedduring efforts to find employment.'6 The Rolands didnot retain copies of the reports submitted to the State.The NLRB compliance form prepared by the Rolands asfilled out much later. For example, the NLRB report onthe last quarter of 1982 was completed by the Rolands inMay 1983, as was the report for the first quarter of 1983;the report for the second quarter of 1983 was completedin July 1983.17Respondent notes correctly that a comparison of theentries between the two forms on a day-by-day basis pro-duces essentially complete disparity between thelistingsof employers contacted on given dates.18 Further, eachform identifies job searches as occurring on Saturdays orSundays. Yet Roland testified at the hearing that he didnot seek work on Saturdays or Sundays-most truck-driver employers being closed. Thus, these entries wereclearly in error. Further Respondent submitted affidavitsfrom certain of the companies that Roland reported con-tacting in his employment search in 1983,19 which affida-vits said variously that no job applications had been re-ceived from Roland in calendar 1983.The General Counsel adduced testimony from at leasttwo trucking concerns that Roland had in fact submittedapplications to them consistent with his representationson his employment search reporting forms. Further,Roland testified credibly and in significant detail con-cerning thephysical description of the employers' prem-iseswhere he sought employment and describedin detail1sWith the exception noted and discussed infra16 The documents in evidence make it clear that the information to bereported on the forms changed at least twice in the last quarter of 1982and the first two quarters of 1983.Thus,certain forms provided the ap-plicant an opportunity to indicate whether he left a job application, otherforms did not provide space for making such entries; some forms askedthe employment applicant to put down the names of specific individualscontacted during the job search, others did not17 Respondent argues,relying in part on portions of Roland's testimo-ny, that the NLRB compliance forms were filled out on a day-to-daybasis.A close examination of the testimony of the Rolands convinces methis is incorrectTo the extent Roland testified in that manner, he wassimply confused.18 There is much greater overlap when week-by-week comparisons aremade and increasing correspondence the greater the time period com-pared19 The General Counsel stipulated these affidavits would be receivableas substantive evidence 630DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe persons with whom he spoke and the conversationsengaged in.I have carefully considered the arguments of Respond-entwith respect to Roland's job search. Initially, I donot find the variation, which is often substantial, but inmany cases is simply a matter of a day or two differencein the reported visiting dates of particular employers be-tween the state and Board forms, to be of conclusive sig-nificance in evaluating the credibility of Roland. Rolandtestified that he did not in every case list the employersthat he visited on each form and, further, that the Boardforms were prepared from memory and at a time signifi-cantly after the state reporting forms.Regarding the evidence from employers that Rolandclaimed he had contacted, (1) that the employers gener-ally had the practice of accepting written job applica-tions even if no employment was then available and (2)that Roland had not submitted an application in calendar1983, this apparent contradiction is largely explained onexamination of the record as a whole. Roland testified,for example, in the case of Kelly Moore Paints, that hehad in calendar 1982 submitted an application to the em-ployer and on subsequent visits did not submit an addi-tional application but merely made sure the original wason file.KellyMoore's agent's affidavit indicates thatRoland did not physically submit an application in 1983.This isnot inconsistentwithRoland's testimony and Ro-land's testimony is corroborated by his job search reportto the state on which he indicates he physically left anapplicationwith Kelly Moore on October 4, 1982.The Board and the state reports do not indicate if ap-plications were left at employers before September 1983.Thus, there is no way to ascertain whether Roland sub-mitted job applications to other employers before thattime and, like Kelly Moore, subsequently failed to submita new application because of the existence of the priorapplication. The job reports indicated that Roland visitedSunshine Foods in November 1982, Ryder Rentals inSeptember and October 1982, Dupont in December 1982,and Brockway Glass in December 1982. Regarding eachof these employers, the affifavits submitted by Respond-ent merely assert that no application was physically sub-mitted in 1983. This is not in contradiction with Roland'stestimony or Roland's reports to the state.Further Roland testified, and his reports to the State insome cases confirm this fact, although the state reportsare not sufficiently complete as to be conclusive in othercases, that in his job search he would often contact thereceptionist or other employees on the premises of anemployer and, on learning that jobs were not currentlyavailable or foreseeable, would not submit a written ap-plication.Roland's reports to the state indicate that inthe great majority of job search visits he did not submitwritten applications.Mrs. Roland corroborated the testi-mony of her husband with respect to his job search.Given all the above, and considering the record as awhole, I conclude that Roland's job searches were as re-ported and Respondent's effort to impeach or discreditRoland with respect to his efforts to find employmentdid not succeed.c.Roland's credibility and unreported incomeRespondent argues strenuously that the Rolands are inessence engaging in a scheme to defraud the Board andRespondent by falsifying their evidencein aneffort toimproperly increase any recovery in this matter. Re-spondent points to evidence that the Rolands have ahabit of avoiding obligations, i.e., Roland's suggestionduring settlement negotiations to Respondent that the$20,000 settlement check should be broken into smallerunits to avoid certain banking law reporting require-ments, and Mrs. Roland's admission that on one occasionshe arranged for her employer to issue checks to herhusband for her wages to conceal income properly paidto her that might be inconsistent with an insurance dis-ability claim. Further, Respondent attacks the late admis-sion of Roland that he had additional previously unre-ported income in the second quarter of 1983. Respondentalso placed in evidence two checks to Roland from aWest Valley Trucking Company dated May 1980 for$277.09 and $39.46, respectively, which were not ex-plained by Roland. Further, Respondent points out thatin completing certain forms such as an account card withthe ChinoBank and ina job application to Guily Trans-portation,Roland asserted that he was working for anemployer during periods of time for which Roland at thehearing claimed no employment.Ihave considered these admitted misstatements byRoland and the remaining arguments with respect to theRolands in evaluating their credibility. I have also con-sidered the documentary evidence submitted by Re-spondent. I have determined the West Valley Truckingchecks were not sufficiently explained by the GeneralCounsel and therefore should be regarded as interimearnings and an offset to gross backpay in the appropri-ate quarter. Further I find that the unreported earningsestimated by Roland in the second quarter of 1980 to be"around $4,000.00" should also be an offset to grossbackpay for the appropriate quarter. Based on my eval-uation of the witnesses' demeanor and the record as awhole, I do not find that the West Valley Truckingincome should be regarded as income that was concealedor intentionally withheld to penalize Roland beyond itsdeductions from gross backpay.20BecauseRoland'sincome inthe second quarter of 1983 now exceeds grossbackpay,itisunnecessary to determine if a penaltyshould be assessed against him in that quarter.I concludethat no greater penalty could be assessed this record. Ifurther find that no other interim. employment or earn-ingshave been established by Respondent and the back-pay specification sums, as modified, are sustained.d. SummaryIn summary I have found that over the entire backpayperiod, during which Roland found a variety of employ-ment, Roland made a good-faith effort to seek employ-ment. In reaching this conclusion I found the evidenceadduced by Respondent was largely explained by Roland201 am simply convinced that the WestValley Truckingincome wassimply forgotten by Roland.There is insufficient evidence in the recordconcerning these two checks to conclude otherwise. AMERICAN PACIFIC PIPE CO.or is otherwise not inconsistent with his testimony. Fur-ther,as noted previously,the Board regards testimony ofthe type submitted by Respondent here to be of relative-ly little value in challenging otherwise credible testimonyregarding employment search.Neely'sCar Clinic,255NLRB1420 (1981).Accordingly,with the adjustmentsto backpay noted above,I sustainthe GeneralCounsel'sbackpay specification with respect to good-faith searchfor interim employment.I also rejected Respondent's ar-gument that the Rolands generally concealed earningsand should be penalized as a consequence.I found, how-ever,that additional earnings,as noted above,should becounted against grossbackpay.3.Robert Craiga.Argument and evidenceAt all relevant times Robert Craig was self-employed,initiallyworking as an employee of a wholly owned cor-poration,Gunite Development,from November 1979 toMay 31,1983, from June 1-18, 1983,for R.Craig Truck-ing, a sole proprietorship.Craig reported on his Boarddisclosure forms and testified at the hearing to certainamounts he received as "wages" during the period. TheGeneral Counsel argues that amounts constitute interimearnings that should be deducted from gross backpaydue to Craig but that no other sums should be so deduct-ed.Respondent argues initially that because Craig soughtno work other than self-employment during the period,he should be barred from receiving any backpay at all.Second, Respondent argues that the sums identified byCraig as interim earnings are not accurate and, rather,Craig manipulated his business enterprises in such a wayas to conceal earnings, prevent investigation and determi-nation of actual amounts earned,and mislabeled expendi-tures as business expenses and other costs when theywere in fact properly attributed to Craig as interim earn-ings.Substantial and detailed evidence was adduced by Re-spondent by examination of Craig regarding many of hisbusiness transactions during the period.This evidenceshowed that Craig maintained less than rigorous or com-plete business records.Further,Respondent's examina-tion revealed(1) that there was a substantial and ongoingcommingling of corporate and other business transactionswith the Craigs'personal finances,(2) that income state-ments and profit-and-loss statements were submitted tolending institutions that were at great variance from hisoral testimony regarding his and his business entities' fi-nancial status during the backpay period, (3) that recordsoffered into evidence did not allow clear identification ofthe nature and extent of certain transactions,and (4) thatitwas impossible to recreate the financial status of eitherCraig or his enterprises from the record evidence. Craigtestified that his business efforts were financially unsuc-cessful and that he filed for personal bankruptcy underChapter 11 of the Bankruptcy Act in mid-1983, but thatthe bankruptcy action was later voluntarily dismissed onhis own motion.631b. Analysisand conclusionsAs the GeneralCounsel argues on brief,the Board andthe courts have accepted self-employment as a properway for a backpayclaimant to attempt to mitigate hiswage loss.Thesecases hold that self-employment shouldbe treated like anyother interimemployment in evaluat-ing backpay issues.KansasRefined HeliumCo.,252NLRB1156 (1980);HeinrichMotorsv.NLRB,403 F.2d145 (2d Cir. 1968). Accordingly,I reject Respondent'sinitial argument that simply because Craig did not seekother than self-employment he should be denied back-pay. Rather,I shall considerCraig's self-employment andhis employmentby his whollyowned corporation to de-termine the amount and extent of interim earnings undernormal Board standards.The issue of interim earnings concerning Craigevolved into an issue of accounting and recordkeeping.The GeneralCounsel characterizes the evidence with re-spect to Craig'smaintenance of business records on briefas follows:The recordindicates some expenses,other thanstrictlybusiness expenses,were paidout of theincome of Gunite Developmentof R. Craig Truck-ing.Craig testified that he had obtained severalloans, at times using his home as collateral to fi-nance Gunite or used his personal funds to keepGunite operating,so he treated payment of nonbusi-ness expenses by Gunite as a way of recouping thefunds that he had put into Gunite. Gunite paid theexpense on vehicles and credit cards of RobertCraig's son Rick(who also drove for Gunite) in lieuof wages, because Gunite could not afford to payRick wages due. Craig was admittedly unsophisti-cated and a novice at operating a business andtherefore some errors in bookkeeping may havebeen made.But it is not clear that payment of suchexpenses was in exchange for services Craig per-formed for the business, in fact some of them weresubstitutes of wages going to someone else.The determination of the amount of interim earning bya backpay claimant is relatively simple when the backpayclaimant and the backpay period employer(s) involvedare separate entities who maintain normal records ofwages and salaries paid.When the backpay claimant andthe employer are the same entity,as in the case of R.Craig Enterprises, or backpay claimant is an employeeand sole owner of a closely held corporation,as in thecase of Gunite,sometimes difficult questions of book-keeping,tax, and accounting rules must be analyzed todetermine the correct amountsto apply tointerim earn-ings as opposed to other nonearning categories such asbusiness expenses.So too,difficultiesmay be causedwhen recordkeeping is informal and tax and other regu-latory reporting forms are not prepared and submitted.An example of the close item-by-item scrutiny of transac-tions as part of the calculation of interim earnings isfound inKansasRefinedHelium Co.,252 NLRB 1156(1980). In that case,specific expenses,indeed often indi-vidual receipts or disbursements on a check-by-check 632DECISIONSOF THE NATIONALLABOR RELATIONS BOARDbasiswere examined, applicable Internal Revenue Serv-ice decisional law considered, and testimony of an ac-countant received. Ultimately a detailed decision issueddeciding a myriad of self-employment interim earningissues.In theinstantcase the General Counsel did not contestthe bulk of the lengthy and detailed examination by Re-spondent of Craig's irregularities in accounting and in re-cording the various transactions of the corporation, thesole proprietorship, and his personal affairs. So too onbrief, theGeneral Counsel makes no attempt, as Re-spondent did in detail, to address the specifics of particu-lar business transactions and their accounting effects onprofit and loss. Rather, the General Counsel made a gen-eral broad-brush equitable argument on Craig's behalf.The argument is essentially that while uncertainty existswhether Craig had certaininterimearnings that shouldbe deducted from his backpay claim, all uncertaintiesshould be resolved against Respondent, the originalwrongdoer in this case. Further, while the GeneralCounsel expressly avoided condoning the irregularites ofCraig, she argued his conduct should not be condemnedand that Respondent should not be allowed to escape itsbackpay liability because of Craig's conduct for thatwould in her judgment be a penalty not consistent withthe Board's policy of remedial as opposed to punitiveaction. She argues:To find that Craig is not entitled to backpay wouldprovide Respondent with a windfall which it doesnot deserve,as it is atleast partially responsible forthe predicament Craig found himself in and for hisresponse to that predicament and it would not serveto deter future violations of the Act by this andother Respondents. For these reasons Craig shouldnot be denied backpay based on the evidence elicit-ed by Respondent.It is clear that regardinginterimearnings "the burdenisupon the employer to furnish facts which would . . .mitigatethe liability."NLRB v. Brown & Root, Inc.,311F.2d 447, 454 (8th Cir. 1963). It is also true that the find-ing of an unfair labor practice is presumptive proof thatsome backpay is owed a backpay claimant.NLRB v.Mastro Plastics Corp.,354 F.2d 170, 178 (2d Cir. 1965),cert. denied 384 U.S. 972 (1966).Craig testified concerning the receipt of limited inter-im earnings. Respondent through a lengthy examinationof Craig and by the submission of a variety of documentsfrom Craig's businesses, established that Craig's unsub-stantiatedtestimonyregardinghisinterimearningsduring the period could not be relied on standing alone.The record is clear and I find that the lengthy and de-tailed record of the accounting irregularities, reportinginconsistencies, and profit-and-loss statements preparedby Craig's accountant at Craig's direction, which indi-cates substantialearningsof the corporation, amplymeets Respondent's burden of proof in refuting Craig'stestimony concerning his interim earnings.Respondent,having successfully impeachedCraigthrough his business records, I find the burden of goingforward shifted to the General Counsel to adduce otherrecord evidence that could sustain the General Counsel'sposition that Craig's earnings were less than the amountof gross backpay.Such a burden is not impossible to meet. What was re-quired was to put into evidence records of the profit andlossof the commercial entities involved beyond thesimple, discredited, oral testimony of Craig or to makeefforts to rehabilitate Roland by making the transactionsunderstandable and susceptible to supporting specificfindings regardingearnings.InKansasCityRefinedHelium Co.,252 NLRB 1156 (1980), the administrativelaw judge, with Board approval, stated at 1159:Ihave considered Respondent's argument that[the backpay claimant] should be denied all back-pay, and reject it. The Board has long recognizedthe value ofutilizingsocial security records andincome tax recordsin determininginterim income,and has found that "poor recordkeeping, uncertain-ty as to memory, and perhaps exaggeration" do notautomatically disqualify an employee from receivingbackpay.PatrickF.Izzi,d/b/a Pat Izzi TruckingCompany,162NLRB 242, 245 (1966), enfd. F.2d241 (1st Cir. 1968). Through the use of the social se-curity records, the [backpay claimant's] income taxreturns,and additional evidence adduced at thehearing,it ispossible to arrive at a "reasonable ap-proximation" of interim earnings, which is all thatthe Board and the Courts require.Because the dispositive aspect of the litigation of theCraig portion of the backpay specification is that theGeneral Counsel made no effort to provide evidencethat, as in the above-quoted case, could be examined bythe judge to determine the interimearningsof Craig witheven a "reasonable approximation,"itisimmaterialwhether the General Counsel simply abandoned Craigand chose not to put on tax returns or other credible evi-dence that would buttress the General Counsel's claimregarding Craig, or whether not the evidence simply didnot exist.21 The record evidence as it stands sustains Re-spondent's argument that it is impossible to determinewhatearningsof the business entities should be attributedto Craig as interim earnings during the backpay period.Indeed,it isimpossible to ascertain from the record whatthe profit and loss of either entity was during relevantperiods.Thus it is not simply a matter of resolving un-certainty, as the General Counsel would frame the argu-ment,with such uncertainties being resolvedagainst Re-spondent in favor of the backpayclaimant.The recordsintroduced into evidence make it clear that the testimonyof Craig regardinginterim earnings,unbuttressed by anydocumentation whatsoever, cannot be sustained. Examin-ing the documentary evidence taken from Craig'srecords, as submitted by Respondent,it isclear that it isabsolutely impossible, even giving Craig's testimony re-garding those records, that benefits of the doubt in allsituations, to establish the profitability of the corporation21An adverse inference is permissible under the circumstances that,since the General Counsel did not offer business records that would sus-tainCraig's position, such records would not have in fact supported him. 633under any accounting system or what revenuesshould becounted as interim earnings in offset to the grossbackpayfound,supra.It is clear,however,and I find, that sub-stantial income was receivedby Craigthat was not ad-dressed in any fashionby the GeneralCounsel and thatthe confusion regardingspecificamounts arises becauseof Craig and the GeneralCounsel's failure to go fowardafter theinitial impeachmentof Craig byRespondent.This beingso Craig must be assumed to have had interimearnings at least equalto gross backpayand hence no netrecovery.In summaryIfmd thateven though the burden ofproof is explicitlyon Respondent to all aspects of interimearningsof thebackpay claimant,asRespondent hadsuccessfullyproved that the uncorroboratedtestimony ofCraig regarding interim earningsduring the period maynot berelied on. I further find that the General Counselfailed to adduce any evidenceby which suchinterimearningscould beultimately ascertained.Thatbeing so, Ifindthat the record concerning Craig will not sustain afording that his interim earningscan beascertained withany certainty.This beingso, and despite the burden onRespondent and the presumptions cited above, I con-clude albeitwithsome reluctance,xx that on the presentrecordCraigisnot eligiblefor any backpaywhatsoeverduringthe period.III. SUMMARYThe abovefindings are reflected in the following com-putations regardingBoothbyand Roland, respectively.A. BoothbyCalendar QuarterGrossBackpayInterimEarningsExpensesNetInterimEarningsMedicalExpensesNetBackpay1980/2...............................................................................$1,581.38$1,077.000$1,077.00$209.58$713.961980/3...............................................................................5,713.4328.50028.50229.445,914.371980/4...............................................................................3,586.480008.773,595.251981/1...............................................................................4,701.901,764.7501,764.75135.783,072.931981/2...............................................................................5,213.41000135.785,349.191981/3...............................................................................5,027.9800135.785,343.761981/4...............................................................................5,546.32000142.005,688.321982/1...............................................................................1,248.18261.15$68.00193.15103.141,158.171982/2...............................................................................4,735.001,018.0772.00946.07206.283,995.211982/3...............................................................................5,474.041,423.9396.001,327.93154.714,300.821982/4...............................................................................3,979.053,697.6303,697.63162.79444.211993/1...............................................................................2,459.3800296.25296.251983/2...............................................................................3,344.1400473.20473.20Total Net Backpay...................................$40,345.64* Exceed backpay.B. RolandCalendar QuarterGrossBackpayInterimEarningsExpensesNetInterimEarningsMedicalExpensesNetBackpay1980/2...............................................................................$3,148.7128$316.55000$2,832.161980/3...............................................................................5,732.031,975.64$150$1,825.6403,906.391980/4...............................................................................5,079.482,853.506602,197.5002,881.981981/1...............................................................................5,387.013,365.009002,465.0002,922.011981/2...............................................................................5,424.116,316.489005,416.4807.631981/3...............................................................................5,468.793,628.934903,183.9302,329.861991/4...............................................................................5,847.2500005,847.251982/1...............................................................................1,427.4300001,427.431982/2...............................................................................4,334.3000004,334.301982/3...............................................................................6,436.1400006,436.141982/4...............................................................................4,806.8800004,806.881983/1...............................................................................2,781.6500002,781.65as Craig's testimony that the business entities were financial failuresss Checks from West Valley Trucking, see analysis.s' Backpay claimant's estimated quarterly earnings,see analysis supraand that he was forced into bankruptcy raises questions,but does notmeet the burden of the General Counsel given the explicit and extensiveas Roland's total backpay is reduced by the $20.impeaching evidence offered by Respondent.spondent,discussed supra. 634DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDCalendar QuarterInterimEarningsNetExpensesInterimEarningsMedicalNetExpensesBackpayGrossBackpay244,000.00000025W,375.97William Martin$368.38RobertBornemann428.26Bobby Record368.38Ezell Record378.38Selvie Cole15.00Dennis Lilly90.00Robert Delgado130.00Jess Fernandez80.00Charles Boothby40,345.64Donald Roland20,375.971983/2 ...............................................................................3,862.29Total Net Backpay ...................................On the basis of the foregoing, and pursuant to Section10(c) of the Act, I issue the following recommended26ORDERIT IS ORDEREDthatRespondentAmerican PacificConcrete Pipe Company, Inc., Los Angeles, California,its officers, successors,agents,and assignsshall forthwithpay to the following individuals the amounts listed aftereach name,plus interest to be computed in the mannerset forth inFlorida Steel Corp.,231NLRB 651 (1977),andOlympic Medical Corp.,250 NLRB 146 (1980),27 lesstax withholding required by Federal and state laws.26 If no exceptions are filed as providedby Sec. 102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrdershall, as provided in Sec.102.48of the Rules, be adopted by theBoard and all objections to them shall be deemedwaived forallpur-poses.27 See generallyIsisPlumbingCo.,138 NLRB 716 (1962). The specifi-cation of earningsby calendarquarter as setforth, supra, shall be usedIT IS FURTHER RECOMMENDED that backpay specifica-tion concerning Robert Craig be dismissed.for, purposes of interest calculated.Interest calculations for Roland shalltake account of the date on which he received the offsetting $20,000 dis-cussed supra.